Citation Nr: 1447500	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  11-27 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to August 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In an August 2011 rating decision, the RO increased the initial rating for the Veteran's service-connected PTSD to 50 percent.  However, as that increase did not represent a total grant of the benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  The issue listed on the cover page has been amended accordingly.

In a Supplemental Statement of the Case dated October 2011, the RO incorporated a TDIU claim into the Veteran's pending appeal before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, that issue has also been included on the cover page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to appellate review.

The Veteran last received a VA examination for his PTSD in April 2009, and the record reflects that his symptoms may have worsened since that time.  Although the record contains VA psychiatry evaluations dated as recently as March 2014, those evaluations do not include all of the information necessary to fully and fairly assess the current status of the Veteran's PTSD under the applicable rating criteria.  As such, the Board finds that an additional examination would aid in evaluating his claim.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Additionally, the Veteran has asserted that he has been unable to work since 1980 due to mental health issues.  However, the Veteran has not been afforded appropriate notice regarding a TDIU claim pursuant to the Veterans Claims Assistance Act (VCAA).  The Board finds that such must be provided before this issue is adjudicated.  The Veteran should also be asked to fully complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

The Board also notes that the Veteran has reported receiving Social Security Administration (SSA) benefits.  It is unclear from the record whether he receives only retirement benefits, or whether he has also received disability benefits.  Therefore, the type of SSA benefits he has received should be clarified on remand, and, if he is in receipt of disability benefits for a mental health condition, any determinations and the medical records upon which they are based should be obtained.

Relevant ongoing VA treatment records should also be requested.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter to the Veteran concerning a claim for TDIU due to his service-connected PTSD.  Additionally, send him a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for completion.

2.  Ask the Veteran to confirm whether he is in receipt of Social Security Administration (SSA) disability benefits for a mental health condition.  If he responds that he is in receipt of such benefits, request from the SSA copies of any disability benefit determinations as well as any copies of the medical records on which such determinations were based.  If the records are unavailable, the claims file should be annotated as such and the Veteran notified of such.

3.  Obtain relevant VA treatment records dating since March 2014.  If any requested records are unavailable, the Veteran should be notified of such.

4.  After the above has been completed to the extent possible, schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected PTSD.  The claims file should be made available to and reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD and indicate the impact of the disorder on his occupational and social functioning.  In addition the examiner should provide an opinion as to whether the Veteran's PTSD renders him unable to obtain or maintain gainful employment, without regard to age or nonservice-connected conditions.  A rationale for all opinions reached should be provided.

5.  After completing the requested actions, and any additional action deemed warranted, the claims should    be adjudicated.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case, which includes the relevant laws regarding entitlement to a TDIU.  An appropriate period of time should be provided for response.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



